                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

TRUSTEES OF ABATEMENT
WORKERS NATIONAL HEALTH
AND WELFARE FUNE, et al.,

             Plaintiffs,                            Case No. 19-cv-10533
                                                    Hon. Matthew F. Leitman
v.

ASTAR, INC., et al.,

          Defendants.
__________________________________________________________________/

                           ORDER DISMISSING CASE

      Pursuant to the Notice of Voluntary Dismissal Without Prejudice by Plaintiffs,

this case is DISMISSED without prejudice.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: July 8, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 8, 2019, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764
